NO.
12-08-00144-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
COY LYNN OWENS AND LINDA OWENS,        §                      APPEAL
FROM THE 62ND
APPELLANTS
 
V.
MCLEROY, LITZLER, RUTHERFORD &           §                      JUDICIAL
DISTRICT COURT OF
FRIDAY, P.C., FRANK
BAUER AS AN
INDIVIDUAL AND COY E.
OWENS AS
AN INDIVIDUAL,
APPELLEES §                      HOPKINS
COUNTY, TEXAS
                                                                                                                   
                                        
MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The judgment was
signed October 31, 2007 in the 62nd Judicial District Court of Hopkins County,
Texas.  Appellants filed separate notices
of appeal designating this court as the court of appeals having jurisdiction of
the appeal.  However, Hopkins County is
not included in this court's district.  See
Tex. Gov't Code Ann. § 22.201(m)
(Vernon Supp. 2007).
            On April 4,
2008, this court notified Appellants pursuant to Texas Rules of Appellate
Procedure 37.1 and 44.3 that their notices of appeal incorrectly identified the
court of appeals having jurisdiction of the appeal and it informed them that
the appeal would be dismissed on or before April 14, 2008 unless
Appellants filed a notice of appeal showing this court's jurisdiction.  The deadline for responding to this court's
notice has expired, and Appellants have not shown this court's
jurisdiction.  Accordingly, the appeal is
dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered April 23,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
(PUBLISH)